— In an action for an accounting of rents and profits of a parcel of real property, defendants appeal from an order of the Supreme Court, Nassau County, dated May 18,1959, which denied their motion for summary judgment. Order reversed, with $10 costs and disbursements, and motion granted. Despite the fact that better verbiage could have been employed for the purpose in the probated will in question, it is sufficiently clear that the testatrix by her will gave defendant Harry Silverston a life estate in the property, and gave the fee interest in the property to the plaintiff and to the defendant Nathan Silverston, subject to the said life estate. Under the circumstances, plaintiff has failed to show any right of action against defendants, and there is no triable issue of fact. Nolan, P. J., Beldóek, Ughetta, Kleinfeld and Christ, JJ., concur.